Title: From Benjamin Franklin to Jonathan Williams, Jr., 6 February 1782
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Passy, Feb. 6. 1782.
Are there any American Vessels with you that want Freight, and would go under Convoy to Philadelphia or Chesapeak, and can render themselves at Brest by the Beginning of next Month to take in. If there are [please] to let me know what Quantity of Tons they Can carry, and on what Terms they will engage. I am. &c.
To Mr. Williams, and the Same to Mr. Nesbit.
